In our opinion the executors and trustees may retain investments not eligible by law for the investment of trust funds, which were received by them pursuant to the terms of the will, providing they exercise due care and prudence in the retention and disposition of them and should not be summarily directed not to retain such investments. (Decedent Estate Law, § 111, subd. 6; Matter of Wotton, 59 App. Div. 584, 587, affd. 167 N. Y. 629; Matter of Clark, 257 N. Y. 132, 136; Matter of McCafferty, 147 Misc. 179, 205; Matter of Baker, 249 App. Div. 265, 267.) Present — Nolan, P. J., Johnston, Sneed, Wenzel and MacCrate, JJ. [192 Misc. 397.]